44 So.3d 260 (2010)
PROGRESSO LOFTS OF FORT LAUDERDALE, LLC, a Florida limited liability company, Appellant,
v.
PROGRESSO LOFTS, LLC, a Florida limited liability company, Jennifer Levin, P.A., a Florida professional association, Rene Lepine, Individually, and Fidelity National Title Insurance Company, a California corporation, Appellees.
No. 4D09-2755.
District Court of Appeal of Florida, Fourth District.
October 6, 2010.
William S. Isenberg of the Law Offices of William S. Isenberg & Associates, P.A., Fort Lauderdale, for appellant.
Alaine S. Greenberg, Jerold I. Budney and William R. Clayton of Greenberg Traurig, P.A., Fort Lauderdale, for appellees Jennifer Levin, P.A., and Fidelity National Title Insurance Co.
PER CURIAM.
Affirmed. See Straub Capital Corp. v. L. Frank Chopin, P.A., 724 So.2d 577, 579 (Fla. 4th DCA 1998) ("[A]bsent a tort independent of breach of contract, the remedy for economic loss lies in contract law.").
GROSS, C.J., FARMER and STEVENSON, JJ., concur.